               Case 17-11242-TPA                  Doc      Filed 11/08/19 Entered 11/08/19 19:08:36                                  Desc Main
                                                           Document      Page 1 of 6
Fill in this information to identify the case:

Debtor 1              Raynold Leroy Prusia, Sr.

Debtor 2              Diana Bobette Prusia
(Spouse, if filing)

United States Bankruptcy Court for the : Western                  District of Pennsylvania
                                                                             (State)

Case number           17-11242-TPA



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:             Freedom Mortgage Corporation                        Court claim no. (if known):         4

Last four digits of any number you                XXXXXX6608                      Date of payment change:
use to identify the debtors’ account:                                             Must be at least 21 days after date of                12/1/2019
                                                                                  this notice

                                                                                  New total payment:
                                                                                  Principal, interest, and escrow, if any                $588.12

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtors’ escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
          for the change. If a statement is not attached, explain why: __________________________________________________________
          ___________________________________________________________________________________________________
           Current escrow payment:            $ 180.44                                    New escrow payment :            $ 187.80

Part 2:         Mortgage Payment Adjustment

2.     Will the debtors’ principal and interest payment change based on an adjustment to the interest rate in the debtors’
       variable-rate note?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
          explain why: ___________________________________

             Current interest rate:                         %                            New interest rate:           %

             Current principal and interest payment:        $ _________                   New principal and interest payment:             $ __________

Part 3:         Other Payment Change
3.   Will there be a change in the debtors’ mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: ____________________________________________________________________________


           Current mortgage payment:                $ _________                           New mortgage payment:             $ _________




Official Form 410S1                                Notice of Mortgage Payment Change                                                 page 1
            Case 17-11242-TPA                 Doc      Filed 11/08/19 Entered 11/08/19 19:08:36                    Desc Main
                                                       Document      Page 2 of 6
 Debtor 1           Raynold Leroy Prusia, Sr.                                       Case number (if known) 17-11242-TPA
                   First Name Middle Name Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/Kinnera Bhoopal                                                                Date     11/7/2019
     Signature

Print:         Kinnera                                              Bhoopal            Title    Authorized Agent
               First Name            Middle Name                    Last Name

Company        McCalla Raymer Leibert Pierce, LLC

Address        1544 Old Alabama Road
               Number      Street
               Roswell                       GA                      30076
               City                          State                   ZIP Code

Contact phone      (312) 348-9088 X5172                                                Email    Kinnera.Bhoopal@mccalla.com




Official Form 410S1                            Notice of Mortgage Payment Change                                   page 2
Case 17-11242-TPA             Doc      Filed 11/08/19 Entered 11/08/19 19:08:36               Desc Main
                                       Document      Page 3 of 6


                                                           Bankruptcy Case No.:     17-11242-TPA
 In Re:                                                    Chapter:                 13
           Raynold Leroy Prusia, Sr.                       Judge:                   Thomas P. Agresti
           Diana Bobette Prusia

                                       CERTIFICATE OF SERVICE

      I, Kinnera Bhoopal, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell,
GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

        That on the date below, I caused to be served a copy of the within NOTICE OF MORTGAGE
PAYMENT CHANGE filed in this bankruptcy matter on the following parties at the addresses shown, by
regular United States Mail, with proper postage affixed, unless another manner of service is expressly
indicated:

Raynold Leroy Prusia, Sr.
15063 Limber Road
Meadville, PA 16335

Diana Bobette Prusia
15063 Limber Road
Meadville, PA 16335

Daniel P. Foster                                  (served via ECF Notification)
Foster Law Offices
Post Office Box 966
Meadville, PA 16335

Ronda J. Winnecour, Trustee                       (served via ECF Notification)
Suite 3250, USX Tower
600 Grant Street
Pittsburgh, PA 15219

Office of the United States Trustee               (served via ECF Notification)
Liberty Center.
1001 Liberty Avenue, Suite 970
Pittsburgh, PA 15222

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on:        11/8/2019          By:    /s/Kinnera Bhoopal
                      (date)                  Kinnera Bhoopal
                                              Authorized Agent for Freedom Mortgage Corporation
Case 17-11242-TPA   Doc   Filed 11/08/19 Entered 11/08/19 19:08:36   Desc Main
                          Document      Page 4 of 6
    Case 17-11242-TPA              Doc       Filed 11/08/19 Entered 11/08/19 19:08:36                       Desc Main
                                             Document      Page 5 of 6
PART


       2                                           Your Escrow Account History


                 The chart below reflects what actually happened in your escrow account since the last analysis. This compares
                 what we expected to occur with what actually happened.



                            W hat We                     W hat We                                                           Last Year's
                Paym ent                   W hat We                                                              Actual
   Date                     Estimated                    Estimated                       Description                         Estimated
               to Escrow                   Paid Out                                                             Balance
                             to Pay In                  to Pay Out                                                             Balance
                                                                              Beginning Balance                   $476.20       $902.30
  Jan 2019        $366.22       $180.44         $0.00         $0.00                                               $842.42     $1,082.74
  Feb 2019          $0.00       $180.44         $0.00         $0.00                                               $842.42     $1,263.18
  Mar 2019        $180.44       $180.44       $736.00         $0.00   *       TOW NSHIP TAX                       $286.86     $1,443.62
  Mar 2019          $0.00         $0.00       $385.00         $0.00           HOMEOW NERS                        ($98.14)     $1,443.62
  Apr 2019        $180.44       $180.44         $0.00       $366.00           HOMEOW NERS INSURANCE                $82.30     $1,258.06
  Apr 2019          $0.00         $0.00         $0.00       $665.84           TOW NSHIP TAX                        $82.30       $592.22
  May 2019        $360.88       $180.44         $0.00         $0.00                                               $443.18       $772.66
  Jun 2019          $0.00       $180.44         $0.00         $0.00                                               $443.18       $953.10
  Jul 2019        $180.44       $180.44         $0.00         $0.00                                               $623.62     $1,133.54
  Aug 2019        $323.61       $180.44     $1,144.75         $0.00   *       SCHOOL/ISD TAX                    ($197.52)     $1,313.98
  Sep 2019        $360.88       $180.44         $0.00     $1,133.54           SCHOOL/ISD TAX                      $163.36       $360.88
  Oct 2019          $0.00       $180.44         $0.00         $0.00       E                                       $163.36       $541.32
  Nov 2019          $0.00       $180.44         $0.00         $0.00       E                                       $163.36       $721.76
  Dec 2019          $0.00       $180.44         $0.00         $0.00       E                                       $163.36       $902.20
    Total       $1,952.91     $2,165.28     $2,265.75     $2,165.38


 An asterisk (*) indicates a difference in that month between the actual activity and the estimated activity.
 W hen applicable, the letter “E” beside an amount indicates that a payment or disbursem ent has not yet occurred but is estimated
 to occur as shown.




LOAN NUMBER




                                 (This section intentionally left blank)
Case 17-11242-TPA   Doc   Filed 11/08/19 Entered 11/08/19 19:08:36   Desc Main
                          Document      Page 6 of 6
